Citation Nr: 0626132	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 50% disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He was a Prisoner of War (POW) of the German 
government from July 1943 to May 1945.  He received the 
Purple Heart, among other awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2004 rating action that increased the rating of 
the veteran's PTSD from 30% to 50%; the veteran appeals the 
50% rating as inadequate.

This appeal also arises from a February 2005 rating action 
that denied service connection for CAD and a T/R.

In August 2006, a Deputy Vice Chairman of the Board granted 
the July 2006 motion of the veteran's representative to have 
this appeal advanced on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board's decision on the claims for service connection for 
CAD and for an increased rating for PTSD are set forth below.  
The claim for a T/R is addressed in the Remand following the 
Order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  The veteran was a POW of the German government from July 
1943 to May 1945.  

3.  CAD was not shown present in service or for many years 
thereafter, and the competent and persuasive evidence does 
not establish the current presence of CAD to the degree of 
10%.

4.  The veteran's PTSD is manifested by poor judgment, 
impaired understanding of abstract concepts, mildly impaired 
cognitive functions and concentration, fair insight, good 
grooming, somatic functioning, appetite, energy level, and 
ability to handle benefits, appropriate motor behavior, a 
full range of affect, normal thought content, intact memory, 
and clear and logical thought process, with only a tendency 
to be circumstantial at times.  These symptoms suggest 
occupational and social impairment with no more than reduced 
reliability and productivity.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 4.104, DC 7005 (2005).

2.  The criteria for a rating in excess of 50% for PTSD are 
not met.  38 U.S.C.A.        §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for CAD and for 
an increased rating for PTSD on appeal has been accomplished.  

April and November 2004 pre-rating RO letters informed the 
veteran and his representative of VA's responsibilities to 
notify and assist him in his claims, and what was needed to 
establish entitlement to service connection (evidence showing 
a disease that began in or was made worse by his military 
service) and to a higher rating (evidence showing that the 
condition had worsened).  Thereafter, they were afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get, and requested the veteran to furnish any 
evidence that he had in his possession that pertained to his 
claims.  The Board thus finds that these letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were properly furnished to the 
veteran before the May 2004 and February 2005 rating actions 
on appeal.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status is not at issue.  While the RO has not 
afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
disability rating or effective date is being assigned, and 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  The Court also 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code, as well as of the effective date that 
may be assigned.  In this case, the Board finds that this was 
accomplished in the July 2004 Statement of the Case (SOC), 
and that this suffices for Dingess/Hartman.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining post-service VA medical records through 
2004.  In April 2004 and January 2005, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims; reports of those examinations are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims 
for service connection for CAD and for an increased rating 
for PTSD on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

A. Service Connection for CAD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, such as cardiovascular disease, when 
manifested to a compensable degree (10% for cardiovascular 
disease) within a prescribed period from the date of 
termination of such service (one year for cardiovascular 
disease), shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.      §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a veteran is 
a former POW, atherosclerotic heart disease shall be service 
connected if manifest to a degree of 10% or more at any time 
after discharge from service, even though there is no record 
of such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 C.F.R. § 3.309(c)(1).  Notwithstanding the 
presumptions, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Diagnostic Code (DC) 7005 provides a 10% rating for 
documented arteriosclerotic heart disease (CAD) when a 
workload of greater than 7 METs but not greater than         
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or when continuous medication is required.  A 30% 
rating is assigned when a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram (EKG), 
echocardiogram, or X-ray.  A 60% rating is assigned when 
there has been more than 1 episode of acute congestive heart 
failure (CHF) in the past year, or when a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of 30% to 
50%.  A 100% rating is assigned when there is chronic CHF, or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30%.  38 C.F.R. § 4.104.

In this case, the service medical records were completely 
negative for findings or diagnoses of cardiovascular disease, 
and the cardiovascular system was normal on November 1945 
separation examination and on post-service September 1948 VA 
examination.  Records of VA hospitalization from July 1966 to 
January 1967 were negative for findings or diagnoses of any 
cardiovascular disease.  On special VA examination for former 
POWs in September 1984, the veteran denied chest pain or 
rapid, skipped, or missed heartbeats during captivity, and a 
cardiovascular system review was negative, with no heart 
disease, hypertension, chest pain or discomfort, dyspnea, 
palpitations, or murmurs noted.  Current cardiovascular 
examination was normal.  Shortness of breath was noted in 
connection with chronic obstructive pulmonary disease (COPD) 
due to a history of bilateral, far-advanced tuberculosis. 
Records of VA hospitalizations in December 1996 and May 1997 
were negative for findings or diagnoses of any cardiovascular 
disease.

During VA hospitalization from June to August 1997 for 
staphylococcus aureus thoracic spine osteomyelitis for which 
he underwent a multiple-level thoracic spine 
corpectomy/discectomy for debridement, the veteran was noted 
postoperatively to have suffered a non-Q-wave myocardial 
infarction.  During VA hospitalization from November to 
December 1997, a recent Thallium stress test was noted to 
have been normal, showing no significant disease.  The 
current diagnoses included hypertension.  

During VA hospitalization from September to November 2003, a 
past medical history of CAD status post non-ST-elevation 
myocardial infarction was noted, with an ejection fraction of 
71% in February 2001.

A March 2004 repeat Thallium stress test during VA 
hospitalization showed a right bundle branch block, but was 
negative for reversible changes of CAD.  There were no ST 
segment changes suggestive of ischemia.  A myocardial 
perfusion study showed a left ventricle that was normal in 
size, and no myocardial perfusion defects.  Gated single 
photon emission tomography showed normal resting left 
ventricular function, a normal left ventricular ejection 
fraction, and normal regional wall motion.             

After special VA examination for former POWs in April 2004, 
the examiner opined that the veteran had no signs of heart 
disease that were related to his military service.  

On January 2005 VA cardiovascular examination, the veteran 
denied a history of cardiac symptoms including angina, 
dizziness, and syncope.  He had significant fatigue and 
shortness of breath due to his underlying lung disease.  
Estimated METs of 2 to 3 were due to dyspnea on exertion and 
shortness of breath from COPD, and the veteran was oxygen-
dependent.  Because of these conduction system findings, a 
recent stress test was ordered, which was normal, with normal 
left ventricular function.  The veteran also denied any 
episodes of acute cardiac illness, including CHF and acute 
rheumatic heart disease.  The heart was normal on current 
examination.  The diagnosis was CAD with asymptomatic 
conduction system disease which the examiner opined had no 
effects on the veteran's usual occupation and daily 
activities.        

In this case, the veteran had a postoperative myocardial 
infarction during VA hospitalization in mid-1997, over 51 
years post service, and CAD dates from February 2001, over 55 
years following separation from service.  Given the veteran's 
POW status, the current existence of CAD, and the law and 
regulations that provide for service connection for CAD if 
manifest to a degree of 10% or more at any time after 
discharge from service, the question for consideration in 
determining entitlement to service connection is whether the 
medical evidence establishes the current presence of CAD to a 
degree of 10%. 

However, the Board finds that the post-service clinical 
findings do not show the presence of CAD to a degree of 10% 
under DC 7005, i.e., when a workload of greater than 7 METs 
but not greater than 10 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when continuous medication 
is required for the CAD.  In this regard, the Board notes the 
March 2004 Thallium stress test results that were negative 
for reversible changes of CAD, with no ST segment changes 
suggestive of ischemia, and a myocardial perfusion study that 
showed a left ventricle that was normal in size, no 
myocardial perfusion defects, normal resting left ventricular 
function, a normal left ventricular ejection fraction, and 
normal regional wall motion.  On January 2005 VA 
cardiovascular examination, the veteran denied a history of 
cardiac symptoms including angina, dizziness, syncope, and 
any episodes of acute cardiac illness, including CHF, and the 
examiner noted that his significant fatigue and shortness of 
breath was due to his underlying non-service-connected lung 
disease.  In this regard, the estimated METs of 2 to 3 may 
not be attributable to CAD, as the examiner specifically 
noted that these findings were due to dyspnea on exertion and 
shortness of breath from the non-service-connected COPD.  
Moreover, the veteran's heart was normal on the 2005 
examination, and the diagnosis was CAD with asymptomatic 
conduction system disease which the examiner opined had no 
effects on the veteran's usual occupation and daily 
activities.        

In the absence of symptoms of CAD to the degree of 10% under 
DC 7005, the Board finds that the criteria of the presumptive 
provisions for service connection for CAD for POWs under 
38 C.F.R. § 3.309(c)(1) are not met, and that service 
connection for CAD must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B. An Increased Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of December 1948, the RO 
granted service connection for an anxiety state 
psychoneurosis with gastric manifestations, and assigned an 
initial noncompensable rating therefor from November 1945 to 
July 28, 1948, and a 10% rating therefor from July 29, 1948 
under the provisions DC 9105.  By rating action of February 
1967, the RO changed the DC for rating the anxiety state to 
DC 9400.  By rating action of March 2002, the RO changed the 
description of the veteran's service-connected psychiatric 
disorder to PTSD and granted a 30% rating therefor from 
October 1999 under DC 9411.  By rating action of May 2004, 
the RO granted a 50% rating for PTSD from March 2004.  

Under the applicable criteria, psychiatric disabilities other 
than eating disorders are rated pursuant to a General Rating 
Formula under 38 C.F.R. § 4.130.  

Under that formula, a 50% rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. 

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, his own occupation, or his own 
name.

After careful review of the record in light of the above-
cited criteria, the Board finds that a rating in excess of 
50% for PTSD is not warranted, inasmuch as the symptomatology 
to warrant a 70% rating under DC 9411 has not been 
objectively demonstrated.

In reaching this determination, the Board has considered an 
April 2004 VA psychiatric examination report showing that, at 
the age of approximately 66, the veteran was involuntarily 
retired from his job of 25 years as a manager at an appliance 
company because of cut-backs; he thereafter worked part-time 
for awhile, but was currently unable to work due to physical 
and medical problems.  He was a widower with 2 grown sons 
with whom he had contact at least once or twice a week.  He 
complained that he currently experienced night sweats and 
nightmares at least 2 or 3 times per week, some avoidance 
behavior, and hyperarousal, and the examiner noted that 
antidepression medication had been added for irritability and 
anxiety during recent hospitalization, which possibly 
indicated an increase in the level of the veteran's symptoms.  
In assessing the veteran's functions, the examiner noted that 
he was currently unable to work due to physiological and 
medical problems.  He socialized somewhat with his sons, but 
was not able to get out much due to his medical problems.  

On current mental status examination, the veteran presented 
in a wheelchair and was well-groomed, with good eye contact 
and appropriate motor behavior.  He reported a depressed mood 
while he was in the hospital, but felt much better now that 
he was discharged.  There was a full range of affect, and 
thought process was clear and logical, although at times he 
tended to be circumstantial.  There was impaired 
understanding of abstract concepts.  Thought content was 
within normal limits.  Somatic functioning, appetite, energy 
level, and ability to handle benefits were good.  There were 
no hallucinations.  The veteran was oriented to time and 
place, but not to the person that he was with.  Cognitive 
functions and concentration were mildly impaired.  Memory was 
intact, judgment poor, and insight fair.  There was no 
suicidal or homicidal ideation.  The diagnoses were PTSD and 
mild depression, and a Global Assessment of Functioning (GAF) 
score of 45 was assigned.  
      
On October 2004 VA outpatient evaluations, the veteran 
maintained a stable mood, and he was in excellent spirits, 
active and engaged in painting and gourmet cooking.  He lived 
alone and took pride in his ability to take care of himself 
with daily visits from his son.  The impression was chronic 
and severe PTSD, and a GAF score of   58 was assigned.  

After a careful review of the abovementioned medical evidence 
of record and the applicable diagnostic criteria, the Board 
finds no basis for assignment of a rating in excess of 50% 
for the veteran's PTSD, inasmuch as the symptomatology to 
warrant a 70% rating under DC 9411 - occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships - 
has not been objectively demonstrated.  

In short, the veteran's actual psychiatric symptoms shown 
warrant no more than the 50% rating assigned.  The clinical 
findings in 2004 show that his PTSD is manifested by poor 
judgment and impaired understanding of abstract concepts, but 
only mildly impaired cognitive functions and concentration, 
fair insight, good grooming, somatic functioning, appetite, 
energy level, and ability to handle benefits, appropriate 
motor behavior, a full range of affect, normal thought 
content, intact memory, and clear and logical thought 
process, with only a tendency to be circumstantial at times; 
these are consistent with no more than the 50% rating 
assigned.  Thus, the Board finds no basis for assignment of 
the next higher, 70% rating.   

The Board also points out that the GAF scores of 45 and 58 
assigned by the 2004 VA examiners appear consistent with no 
more than the assigned 50% disability rating.  According to 
the 4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to 
DSM-IV, a GAF score between      41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  A GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  

GAF scores and the interpretation of those scores are without 
question important considerations in rating a psychiatric 
disability, but the GAF scores assigned in a case, like an 
examiner's assessment of the degree of severity of a 
disability (e.g. the October 2004 VA outpatient examiner's 
impression of "chronic and severe" PTSD), are not 
dispositive of the matter of assigning a percentage 
disability rating for a psychiatric disorder; rather, they 
must be considered in light of the actual symptoms of a 
veteran's disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a) (2005).  

While the April 2004 GAF score of 45 and the October 2004 
impression might suggest serious impairment in the veteran's 
functioning, the Board finds that the veteran's symptoms as 
reflected on actual examination do not show such a degree of 
impairment as to warrant a 70% rating.  For instance, there 
is no evidence of certain symptoms (such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting) that, per DSM-IV, are generally indicative of a 
GAF score between     41 and 50.  The Board also notes that 
the veteran is involved with his family, and is able to 
manage his affairs and to live on his own with only a daily 
visit from his son to assist him with his physiological and 
medical disabilities, and that an improved GAF score of 58 
was assigned in October 2004.  As noted above, the veteran 
does not have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. 

For all the foregoing reasons, the Board finds that a rating 
in excess of 50% for PTSD is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56. 


ORDER

Service connection for CAD is denied.

A rating in excess of 50% for PTSD is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), the Board finds that all 
notice and development action needed to render a fair 
decision has not been accomplished on the claim for a T/R.

With respect to the T/R claim remaining on appeal, the Board 
notes that, in Dingess/Hartman, cited to above, the Court 
held that, in rating cases, a claimant must be informed of 
the rating criteria for all possible schedular ratings for an 
applicable rating code.  In September 2005 written argument, 
the veteran's representative stated that the August 2005 SOC 
was inadequate, in that it failed to notify the appellant of 
the rating formula for the rating codes applicable to the 
skin (38 C.F.R. § 4.118, revised DCs 7819 and 7801 through 
7805 (2005)), and the RO failed to adjudicate the T/R claim 
with due consideration of those DCs in connection with his 2 
service-connected skin disabilities, a postoperative right 
herniorrhaphy scar, and scars above the right eyebrow and 
nose.  The Board concurs, and finds that due process of law 
requires that the T/R issue be remanded to the RO for proper 
notice and readjudication.

The RO should also obtain all outstanding VA medical records.  
The evidence indicates continuing dermatological treatment of 
the veteran at the VA Medical Center (VAMC) in West Haven, 
Connecticut.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain from 
the West Haven VAMC any outstanding records of treatment and 
evaluation for psychiatric and skin disabilities from 2005 to 
the present time, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) with respect to requesting records 
from Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the T/R 
claim remaining on appeal. The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A        § 5103(b) (1) (West 2002); 
but see 38 U.S.C.A. § 5103(b (3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC complete copies of any and all 
records of treatment and/or evaluation of 
the veteran for psychiatric and skin 
disabilities from 2005 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims files. 

2.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the T/R claim 
remaining on appeal that is not currently 
of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited above, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the T/R claim 
remaining on appeal.  Adjudication of 
that claim must include consideration of 
all pertinent diagnostic criteria for all 
service-connected psychiatric and skin 
disabilities.

6.  If the benefit sought on appeal 
remain denied, the RO must furnish the 
veteran his representative an appropriate 
Supplemental SOC that includes citation 
to all additional legal authority 
considered-to specifically include the 
criteria for all possible schedular 
ratings for the applicable rating codes, 
to include the skin (38 C.F.R. § 4.118, 
revised DCs 7819 and 7801 through 7805 
(2005)), and information as to effective 
date that may be assigned-as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


